Name: Council Regulation (EC) No 1747/2000 of 7 August 2000 amending Regulation (EC) No 2793/1999 on certain procedures for applying the Trade, Development and Cooperation Agreement between the European Community and the Republic of South Africa
 Type: Regulation
 Subject Matter: Africa;  industrial structures and policy;  international affairs;  agricultural activity;  foodstuff;  international trade
 Date Published: nan

 Avis juridique important|32000R1747Council Regulation (EC) No 1747/2000 of 7 August 2000 amending Regulation (EC) No 2793/1999 on certain procedures for applying the Trade, Development and Cooperation Agreement between the European Community and the Republic of South Africa Official Journal L 200 , 08/08/2000 P. 0025 - 0027Council Regulation (EC) No 1747/2000of 7 August 2000amending Regulation (EC) No 2793/1999 on certain procedures for applying the Trade, Development and Cooperation Agreement between the European Community and the Republic of South AfricaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) The Annex to Regulation (EC) No 2793/1999(1) contains material errors which should be corrected.(2) Commission Regulation (EC) No 2204/1999 of 12 October 1999 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff(2) contains new elements which affect the said Annex.(3) The Combined Nomenclature codes set out in the said Annex should be adapted to those applicable from 1 January 2000,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 2793/1999 shall be replaced by the Annex hereto.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 August 2000.For the CouncilThe PresidentH. VÃ ©drine(1) OJ L 337, 30.12.1999, p. 29.(2) OJ L 278, 28.10.1999, p. 1.ANNEX"ANNEXconcerning products referred to in Article 2>TABLE>"